DETAILED ACTION
This Office Action is responsive to the amendment filed on 2/28/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US2016/0060446 (Park’446).
The disclosure of Park’446 is discussed in the previous Office Action, incorporated herein by reference (for claims 1-3, 5).
Regarding the amendment to claim 1: Briefly, Park’446 discloses the production of a composition comprising 10 to 70% by weight of a graft copolymer made by grafting a vinylaromatic monomer and a vinyl cyanide monomer onto a rubber having an average particle size of 100 to 500 nm, corresponding to claimed component (A), and 30 to 90% by weight of a vinylaromatic/vinyl cyanide copolymer (¶0035, 0045), corresponding to claimed component (B).
Regarding the amount of rubber: As noted above, the composition of Park’446 contains 10 to 70% by weight of the graft copolymer; note that said graft copolymer in turn contains 30 to 90% by weight of the rubber core. Based on these numbers, an ordinary artisan can calculate that the rubber component of the graft copolymer is present in an amount ranging from about 3 to 63% by weight relative to the overall prior art composition, overlapping the claimed range.
Park’446 does not particularly point to the production of a composition containing the claimed amount of rubber component.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages;” ; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05). The prior art range overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition having the claimed rubber content in view of the teachings of Park’446.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US2017/0121519 (Park’519).
The disclosure of Park’519 is discussed in the previous Office Action, incorporated herein by reference (for claims 1-3, 5).
Regarding the amendment to claim 1: Briefly, Park’519 discloses the production of a composition comprising 20 to 60% by weight of a graft copolymer made by grafting a vinylaromatic monomer and a vinyl cyanide monomer onto a rubber having an average particle size of 100 to 500 nm, corresponding to claimed component (A), and 35 to 75% by weight of a vinylaromatic/vinyl cyanide copolymer (¶0042, 0056), corresponding to claimed component (B).
Regarding the amount of rubber: As noted above, the composition of Park’519 contains 20 to 60% by weight of the graft copolymer; note that said graft copolymer in turn contains 40 to 60% by weight of the rubber core. Based on these numbers, an ordinary artisan can calculate that the rubber component of the graft copolymer is present in an amount ranging from about 8 to 36% by weight relative to the overall prior art composition, overlapping the claimed range.
Park’519 does not particularly point to the production of a composition containing the claimed amount of rubber component.
The prior art range overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition having the claimed rubber content in view of the teachings of Park’519; see In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
Regarding the rejection over Park’446: Applicant argues that Park’446 discloses a composition that contains less than 20% by mass of the rubber component. Applicant has not provided any citation to support their allegation that Park’446 requires that the amount of rubber is less than 20% by weight. Furthermore, contrary to applicant’s arguments, the submitted declaration does not present any analysis of the prior art teaching to support the allegation that Park’446 must contain less than 20% by mass rubber.
As discussed earlier in this Action, the composition of Park’446 contains 10 to 70% by weight of the graft copolymer, which in turn contains 30 to 90% by weight of the rubber core. Based on these numbers, an ordinary artisan can calculate that the rubber component of the graft copolymer is present in an amount ranging from about 3 to 63% by weight relative to the overall prior art composition. Furthermore, the composition of Park’446 is not required to contain any rubber component other than the rubber core of the graft copolymer. In view of these teachings, an ordinary artisan would recognize that the prior art composition can contain the rubber component in an amount ranging from 3 to 63% by weight, overlapping the claimed range. Given that applicant has not provided any evidence and/or arguments to point out the supposed error in the examiner’s calculation from the broad disclosure of Park’446, it is maintained that an ordinary artisan would recognize that the broad disclosure of Park’446 reads on compositions wherein the rubber content overlaps the claimed range.
Regarding the submitted declaration of Ichiro Kamata: The submitted declaration argues that the claimed invention yields unexpected results; however, the cited evidence is not commensurate in scope with the claimed invention.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.) (MPEP 716.02(d)).
Note that the claims define components (A) and (B) using generic terminology. Claimed component (A) is merely required to be a graft copolymer obtained by polymerizing any vinyl monomer onto any rubber-like polymer; in contrast, the cited examples disclose compositions wherein the graft copolymer is made by graft polymerizing acrylonitrile and styrene onto either a butyl rubber core or a polybutadiene core. Claimed component (B) is defined as a copolymer made from any vinyl aromatic monomer, any vinyl cyanide monomer, and up to 30% of an optional vinyl monomer; the cited examples all disclose compositions wherein this component is a styrene/acrylonitrile copolymer. The cited examples are not commensurate in scope with the broad range of chemical structures that would fall within the scope of the generic terminology used in the claims, and do not provide a basis for determining that the allegedly unexpected results would be obtained with all compositions that fall within the scope of the claims.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (MPEP § 716.02(b)). Applicant argues that the claimed invention yields unexpected results due to the claimed rubber content with regards to color developability, fluidity, and Charpy impact strength; however, the cited examples do not clearly demonstrate the allegedly unexpected results. 
As reported in the submitted declaration, comparative test examples 1 and 2 1) each have a rubber content outside the claimed range and 2) are each characterized by a L* value of 6.7. In contrast, inventive examples 1 and 4 from the specification-each of which has a rubber content in the claimed range-are characterized by L* values of 6.5 and 6.4, respectively. There is no evidence in the record that a difference of 0.3 or less is of statistical or practical significance. Furthermore, note that inventive examples 3 and 5 of the specification- both of which have rubber content in the claimed range- are reported to have L* values of 7.8 and 7.2, respectively. Applicant’s arguments state that the smaller the L* value, the better the color developability (see remarks page 13, lines 3-4); note that the L* values of the comparative test examples is lower than that of inventive examples 3 and 5. The cited data therefore demonstrates that the comparative test examples are characterized by a color developability that is comparable to or superior to the inventive examples.
Table A of the declaration further reports that comparative test example 1 has a fluidity which is higher-i.e., superior to-all but one of the inventive examples. Comparative test example 2 is reported to have a fluidity that is identical to inventive example 5 of the specification and a Charpy impact strength that is superior to all inventive examples. Similar to the discussion in the previous paragraph, the data provided by applicant demonstrates that the comparative examples are characterized by properties that are similar to if not superior to those of the inventive examples. Where differences exist, no evidence has been provided that the small differences between the properties of the claimed invention and the comparative examples are statistically and practically significant. Applicant therefore has not demonstrated the alleged criticality of the claimed rubber content.
Regarding the rejection over Park’519: Applicant argues that the prior art does not teach the claimed invention , alleging that Park’519 teaches a composition containing less than 20% by mass rubber. 
As discussed earlier in this Action, the composition of Park’519 contains 20 to 60% by weight of the graft copolymer, which in turn contains 40 to 60% by weight of the rubber core. Based on these numbers, an ordinary artisan can calculate that the rubber component of the graft copolymer is present in an amount ranging from about 8 to 36% by weight relative to the overall prior art composition, overlapping the claimed range. Applicant has not provided any citation to support the allegation that Park’519 requires a rubber content less than 20% by mass, nor has any evidence been provided of any supposed errors in the examiner’s calculations. It is therefore maintained that an ordinary artisan would recognize that the rubber content of the prior art composition overlaps the claimed range.
Regarding the allegedly unexpected results: Applicant’s argument that the claimed invention yields unexpected results are not persuasive per the rationale outlined above with respect to the rejection over Park’446.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765